Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 2, 2022. Claims 1-3, 21, 35, 39-40, 43, 47, 49-50, 52, 55, 66, 68, 70, 72-73, 75, 80-82, and 84-86 are pending. Claims 47, 49, 50, 52, 55, 66, 68, 70, 72-73, 75, 80-82 and 84- 86 are withdrawn. Claims 1-3, 21, 35, 39-40, and 43 are currently examined. 

Election/Restrictions
Applicant's election without traverse of Group I (Claims 1-3, 21, 35, 39-40, 43), directed to a recombinant adenovirus, in the reply filed on Nov. 2, 2022, is acknowledged. In response to the species election requirement, Applicant elects without traverse (1) a polynucleotide that encodes the hexon protein of SEQ ID NO: 160, which is set forth in claim 1 (I)(b), (2) a viral protein as the antigenic gene product or target fragment thereof of claim 39, and (3) Herpesviridae as the disease pathogen of claim 40. 
Accordingly, claims 47, 49, 50, 52, 55, 66, 68, 70, 72-73, 75, 80-82 and 84- 86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and/or species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 21, 35, 39, 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (Future Virol. (2016) 11(9), 649–659) in view of GenBank: KP329562.1 (Simian adenovirus 11 strain P-10, complete genome. Dated Jan. 29, 2016).
The base claim 1 is directed to a recombinant adenovirus comprising: 
(I) a nucleotide sequence encoding a hexon protein, wherein 
(a) the nucleotide sequence encodinq the hexon protein has at least 93% sequence identity over the entire sequence of any one of SEQ ID NOs: 55, 58, 59, 61, 62, 64, 65, and 67; or 
(b) the hexon protein comprises 99% or greater sequence identity over the entire amino acid sequence of SEQ ID NO: 160; or 
(II) a nucleotide sequence encoding three adenoviral fiber proteins, 
wherein the recombinant adenovirus further comprises a deletion in or of the E1, E2, and/or E3 region.
The current rejection addresses the elected species of claim 1 (I)(b): a nucleotide sequence encoding a hexon protein, wherein the hexon protein comprises 99% or greater sequence identity over the entire amino acid sequence of SEQ ID NO: 160.
Morris presents a review on simian adenoviruses as vaccine vectors. It teaches that the utility of replication deficient human HAdV-C5 vectors as potential vaccines is limited due to pre-existing immunity within the human population that significantly reduces the immunogenicity of HAdV-C5 vaccines, and that, in recent years, adenovirus vaccine development has focused on simian-derived adenoviral vectors (SAd), which have the desirable vector characteristics of HAdV-C5 but with negligible seroprevalence in the human population. The authors discussed advances in simian adenovirus vaccine vector development and evaluated current research specifically focusing on clinical trial data. See e.g. Abstract.
Morris teaches that replication incompetent SAd vaccine vectors lack the essential growth viral transactivator genes encoded by the E1 region and thus vector production requires the expression of E1 proteins in trans, that SAds and HAdV-C5 share a close homology in the E1 region allowing simian E1 deleted adenovirus vector complementation in cell lines originally derived for complementation of HAdV-C5 E1 deleted vectors, and that an added benefit is that there is no risk of generating replication competent adenoviruses through recombination events between the SAd
genome and the complementing region within the host cell as the E1 flanking regions are different between HAdV-C5 and SAds. See e.g. page 649, last para.
According to teachings of Morris, replication incompetent simian adenovirus vectors with early gene (E1, E2 and/or E3) deletions have been developed to overcome the limits of human adenovirus vectors due to pre-existing immunity within the human population that significantly reduces the immunogenicity of HAdV-based vaccines. However, Morris is silent of if the SAd vectors comprise the elected species of claim 1 (I)(b) - a nucleotide sequence encoding a hexon protein, wherein the hexon protein comprises 99% or greater sequence identity over the entire amino acid sequence of SEQ ID NO: 160. This limitation reads on a simian adenovirus serotype 11 disclosed in GenBank: KP329562.1.
GenBank: KP329562.1 discloses the simian adenovirus 11 strain P-10 complete genome, which encodes a hexon protein that is more than 99% identical to SEQ ID NO: 160.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the serotypes of SAds disclosed in Morris used in constructing replication incompetent vectors with the simian adenovirus 11 strain P-10 disclosed in GenBank: KP329562.1. One would have been motivated to do so, e.g., to compare the properties of the SAd serotype 11 in construction of replication incompetent vectors with other simian adenoviruses. Additionally, such a combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. Therefore, the instant invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claim 2, this claim further specifies that claim 1(I)(b) has at least 90%, 92%, 95%, 97%, 98%, 99%, or 100% sequence identity to all or a part of the nucleic acid sequence of any one of SEQ ID NOs: 228-233. A part of the nucleic acid sequence of any one of SEQ ID NOs: 228-233 reads on sequences comprised in the genome sequence of simian adenovirus 11 strain P-10 disclosed in GenBank: KP329562.1.
Regarding claims 3 and 21, GenBank: KP329562.1 discloses that the SAd 11 P10 virus contains two fiber protein genes and a penton protein gene encoding sequences within the claimed identity ranges.
Regarding claims 35, 39, 40 and 43, Morris teaches adenovirus vector-based vaccines in clinical trials, targeting antigens of various infectious agents or cancer, including RSV, Ebola, HCV, Malaria, HIV influenza A, prostate cancer, and tuberculosis. See e.g. Table 1. 


Claims 1-3, 21, 35, 39, 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (Future Virol. (2016) 11(9), 649–659) in view of GenBank: KP329562.1 (Simian adenovirus 11 strain P-10, complete genome. Dated Jan. 29, 2016), as applied above, and further in view of Awasthi et al. (J.  Virol, 2015, 89:8497–8509).
This rejection addresses the elected species of Herpesviridae as the disease pathogen recited in claim 40.
Relevance of Morris and GenBank: KP329562.1 is set forth above. They are silent on herpesvirus as the disease pathogen expressed from a recombinant adenovirus vector.
Awasthi teaches construction of and immunization with an adenovirus vector vaccine expressing herpesvirus antigens UL19/UL47. See e.g. Abstract. Accordingly, teachings of Awasthi indicate that it is known in the art at the time of invention to produce a herpesvirus vaccine based on an adenovirus vector.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Morris, GenBank: KP329562.1 and Awasthi to arrive at the invention as claimed. One would have been motivated to do so, e.g., to evaluate the effect of a SAd11-based vector in expressing herpes virus antigens as a potential vaccine.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648